DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hosking (US Patent Application Publication No. 2010/0054733) in view of Yang et al. (“Yang”) (US Patent Application Publication No. 2013/0076543).
Regarding claim 1, Hosking discloses an optical transceiver configured to receive an optical signal on which a monitoring signal encoded by Manchester encoding is superimposed (fig. 1 element 100 and paragraph 0047 in light of element 120 and paragraph 0050 and fig. 4 and paragraph 0066), the optical transceiver comprising: a decoding circuit configured to decode the monitoring signal from an electrical signal generated from the optical signal (fig. 4 element 416 and paragraph 0066). Hosking does not disclose the details of the Manchester decoding. Yang discloses Manchester decoding including: an interval measuring unit configured to detect only a rising edge or a falling edge of a waveform of the electrical signal, to measure a first time interval between a detected first edge and a second edge detected immediately after detecting the first edge, and to measure a second time interval between the second edge and a third edge detected immediately after detecting the second edge, and a decoding unit configured to decode the monitoring signal encoded by the Manchester encoding based on a ratio between the first time interval and the second time interval (figs. 1-3 and paragraphs 0020-0021 and 0058-0060, where the inherent logic of the interrupt processing portion of the processor reads on interval measuring unit, the inherent logic of the time difference processing portion of the processor reads on decoding unit, and the time intervals as multiples of 1/2T, from 1T to 2T, based on the second time interval [present bit] and the first time interval [previous bit], reads on the ratio). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Manchester decoding of Yang for the Manchester decoding of Hosking, since Yang discloses the details of how to decode Manchester encoding in a way that is capable of using no additional decoder chip, occupying less system resources, having good anti-interference and reducing the difficulty in software implementation (paragraph 0006).
Regarding claim 4, the combination of Hosking and Yang discloses the optical transceiver as claimed in claim 1, wherein the interval measuring unit further measures a third time interval between the third edge and a fourth edge detected immediately after detecting the third edge, and wherein the decoding unit is configured to decode a first logical value corresponding to the third edge of the monitoring signal based on the ratio between the first time interval and the second time interval and to decode a second logical value corresponding to the fourth edge of the monitoring signal based on the ratio between the second time interval and the third time interval (Yang: figs. 1-3 and paragraphs 0020-0021 and 0058-0060, where the time intervals as multiples of 1/2T, from 1T to 2T, based on the third time interval [present bit] and the second time interval [previous bit], reads on the ratio).
Regarding claim 5, the combination of Hosking and Yang discloses the optical transceiver as claimed in claim 1, wherein, upon detecting by the decoding unit that the ratio between the first time interval and the second time interval is out of a predetermined range (Yang: fig. 2 step s23 and paragraph 0030, where bit index 0 reads on out of decoding range for the decoding based on previous-to-present bit), the interval measuring unit further measures a third time interval between the third edge and a fourth edge detected immediately after detecting the third edge, and a fourth time interval between the fourth edge and a fifth edge detected immediately after detecting the fourth edge, and wherein the decoding unit decodes the monitoring signal based on the ratio between the third time interval and the fourth time interval (Yang: figs. 1-3 and paragraphs 0020-0021 and 0058-0060, where the time intervals as multiples of 1/2T, from 1T to 2T, based on the continuing sequence of time intervals [for present bit relative to previous bit] after bit index 0 reads on the ratios). 
Regarding claim 7, Hosking discloses a method for controlling an optical transceiver configured to receive an optical signal on which a monitoring signal encoded by Manchester encoding is superimposed (fig. 1 element 100 and paragraph 0047 in light of element 120 and paragraph 0050 and fig. 4 and paragraph 0066) and to decode the monitoring signal from an electrical signal generated from the optical signal (fig. 4 element 416 and paragraph 0066). Hosking does not disclose the details of the Manchester decoding. Yang discloses Manchester decoding including detecting only a rising edge or a falling edge of a waveform of the electrical signal, measuring a first time interval between a detected first edge and a second edge detected immediately after detecting the first edge, measuring a second time interval between the second edge and a third edge detected immediately after detecting the second edge, and decoding the monitoring signal encoded by the Manchester encoding based on a ratio between the first time interval and the second time interval (figs. 1-3 and paragraphs 0020-0021 and 0058-0060, where the inherent logic of the interrupt processing portion of the processor reads on interval measuring unit, the inherent logic of the time difference processing portion of the processor reads on decoding unit, and the time intervals as multiples of 1/2T, from 1T to 2T, based on the second time interval [present bit] and the first time interval [previous bit], reads on the ratio). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Manchester decoding of Yang for the Manchester decoding of Hosking, since Yang discloses the details of how to decode Manchester encoding in a way that is capable of using no additional decoder chip, occupying less system resources, having good anti-interference and reducing the difficulty in software implementation (paragraph 0006).

Allowable Subject Matter
Claims 2, 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent Application Publication No. 2015/0349985 – Manchester decoding, with a first sequence based on every edge and a second sequence based on every second edge.
US Patent Application Publication No. 2005/0226201 – Manchester decoding, measuring the interval between falling edges.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN M CORS/Primary Examiner, Art Unit 2636